 

EXHIBIT 10.1

 



EMPLOYEE AGREEMENT AMENDMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into on March 30, 2017 by
and between SharpSpring, Inc., a Delaware corporation (the “Company”); and
Richard Carlson (“Employee”).

 

  1. Effective March 30, 2017, this Agreement amends that certain Employee
Agreement dated September 13, 2015, made and entered into by the parties hereto
(the “Employee Agreement”). Capitalized terms herein have the same meaning as
used in the Employee Agreement, unless otherwise noted.         2. Paragraph 4.1
of Article Four is deleted and replaced with the following:           4.1. Base
Compensation. For all services rendered by Employee under this Employee
Agreement, the Company agrees to pay Employee the rate of $250,000 per year (the
“base salary”), which shall be payable to Employee not less frequently than
bi-monthly, or as is consistent with the Company’s practice for its other
employees. .         3. The provisions contained in Appendix B – Other
Compensation - Item I. Quarterly Bonus Compensation is deleted and replaced with
the following:           I. Annual Bonus Compensation:           Employee shall
be eligible for bonus compensation that will be paid on an annualbasis (the
“Annual Bonus”) that will be earned and payable as follows:           The annual
bonus target amount is $50,000, and will be tied to the achievement of Company
financial targets and CEO goals during the year. The percentage of the Annual
Bonus that may be paid out may range from 0% to 125% of the Annual Bonus target
amount.           The Annual Bonus is earned at the close of the applicable year
and is intended to be paid shortly after the Company reports its financials
publicly.           If Employee’s employment is terminated for any reason,
Employee shall be paid (a) the full Annual Bonus earned, as determined solely by
the Company’s Compensation Committee of the Board of Directors, for the most
recently completed year and if Employee’s employment is terminated by the
Company or by mutual agreement, Employee shall be paid (b) a pro-rated Annual
Bonus, as determined solely by the Company’s Compensation Committee of the Board
of Directors, for the year in which termination occurs.

 

   

 

 

 

  4. Additionally, the following shall be inserted into the provisions of
Appendix B – Other Compensation - Item II. Option Grant:           Incentive
Stock Options: 100,000           Exercise Price: $4.74           Grant Date:
March 17, 2017           Expiration Date: March 16, 2027           Vesting
Schedule: The options vest monthly over a four year period in equal installments
of 2,083 shares per month beginning one month after the grant date, except that
during the final month of vesting 2,099 shares shall vest. The option grant
shall be made pursuant to the Company’s 2010 Employee Stock Plan (the “Plan”)
and subject to the terms of the Plan’s standard incentive stock option
agreement, as may be modified for purposes of this Employee Agreement. As more
fully described in the Employee’s incentive stock option agreement, of even date
hereof, the Vesting Schedule is subject to acceleration in the event of a Change
of Control as defined in the Employee’s non-statutory stock option agreement.  
      5. All other provisions of the Employee Agreement remain in full force and
effect, other than any provision that conflicts with the terms and spirit of
this Agreement.

 

   

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 



  SHARPSPRING, INC.:         By: /s/ Edward Lawton     Edward Lawton, CFO      
EMPLOYEE:         By: /s/ Richard Carlson     Richard Carlson

 

   

 

 